Citation Nr: 0320649	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-08 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for the residuals of a 
nasal fracture.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On August 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the West Side VA Medical Center in 
Chicago, Illinois for any treatment for 
residuals of a nasal fracture or 
sinusitis.  Request hospital summaries, 
complete clinical records, and outpatient 
treatment records.

2.  After completing the development 
requested above, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations:  a neurological 
examination and a nose, sinus, larynx, 
and pharynx examination.  Send the claims 
folder to the examiners for review.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted. 
The rationale for all opinions should be 
explained in detail.  

(a) With regard to nose, sinus, larynx, 
and pharynx examination, the examiner 
should indicate if the veteran's 
diagnoses include a current diagnosis of 
sinusitis, and should provide an opinion 
as to the medical probabilities that any 
currently diagnosed sinusitis originated 
in, or is otherwise traceable to, 
military service.  In so doing, the 
examiner should take note of the service 
medical records dated in March 1982 that 
indicate that the veteran was diagnosed 
with sinusitis, which later resolved.  
The examiner should also specifically 
address and reconcile any incongruities 
between the October 1998 report from the 
Illinois Masonic Medical Center, and the 
August 1999 VA examination report.  In 
addition, the examiner is asked to 
indicate whether the veteran's 
symptomatology associated with his 
sinusitis includes any headaches, and 
whether the veteran's headaches are 
related to the sinusitis-related 
headaches he had while in service. If it 
is determined that the veteran does not 
have sinusitis that is related to 
military service, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion. 

With regard to the residuals of the 
veteran's nasal fracture, the examiner 
should determine the correct diagnoses 
and provide an opinion as to the medical 
probabilities that any currently 
diagnosed residuals of a nasal fracture 
originated in, or are otherwise traceable 
to, military service.  The examiner 
should obtain a detailed history from the 
veteran regarding the circumstances 
surrounding the nasal fracture.  
Additionally, the examiner should comment 
on the service medical records dated in 
March 1982, which indicate that the 
veteran received a cut on the nose after 
a fight that later resolved.  In 
addition, the examiner should also 
address and reconcile any incongruities 
among the veteran's statement that his 
nasal disabilities were related to an 
assault by hospital workers (see the July 
1998 report from Lutheran Social Services 
of Illinois), the veteran's statement 
that his nasal disabilities were related 
to a 1988 nasal fracture (see July 1998 
report of Robert E. Berktold, M.D.), and 
the August 1999 VA examination report. If 
it is determined that the veteran does 
not have residuals of a nasal fracture 
that are related to military service, the 
examiner should expressly say so and 
provide detailed reasons for such an 
opinion. 

(b) With regard to the veteran's 
neurological examination, the examiner 
should determine the correct diagnoses, 
and provide an opinion as to the medical 
probabilities that any currently 
diagnosed headaches originated in, or are 
otherwise traceable to, military service.  
Additionally, the examiner should comment 
on the service medical records dated in 
March 1982, which suggest that the 
veteran's headaches were related to 
sinusitis.  In addition, the examiner is 
asked to comment on the veteran's 
statement made in the August 1999 
examination that his headaches could be 
related to his medications.  If it is 
determined that the veteran does not have 
headaches that are related to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





